          Case 2:19-cv-00154-RHW                    ECF No. 14        filed 08/28/20       PageID.1708 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                  for the_                                    EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                          AARON B.,
                                                                                                              Aug 28, 2020
                                                                                                                   SEAN F. MCAVOY, CLERK
                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 2:19-CV-00154-RHW
                                                                      )
                 ANDREW M. SAUL,                                      )
              Commissioner of Social Security,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED. Defendant’s Motion for Summary Judgment, ECF
’
              No. 12, is GRANTED. Judgment is entered in favor of the Defendant.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                 Robert H. Whaley                            on motions for
      summary judgment.


Date: August 28, 2020                                                      CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                            Virginia Reisenauer
